In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00069-CR

 ____________________


CARNEL JOSEPH FONTENOT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 94275 




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Carnel Joseph Fontenot pled guilty
to arson.  The trial court found the evidence sufficient to find Fontenot guilty, but deferred
further proceedings, placed Fontenot on community supervision for eight years, and assessed
a fine of $500.  The State subsequently filed a motion to revoke Fontenot's unadjudicated
community supervision.  Fontenot pled "true" to three violations of the conditions of his
community supervision.  The trial court found that Fontenot violated the conditions of his
community supervision, found Fontenot guilty of arson, and assessed punishment at ten years
of confinement.  
	Fontenot's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On September 24, 2009, we granted an extension of time for appellant to file
a pro se brief.  We received no response from appellant.   We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	

Submitted on February 9, 2010
Opinion Delivered February 17, 2009
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.